NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3029

                               CONCHITA R. ARARRO,

                                                               Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                               Respondent.


      Conchita R. Ararro, of San Isidro, Castillejos, Philippines, pro se.

       Jeremiah M. Luongo, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director and Kenneth M. Dintzer, Assistant Director.
Of counsel was Jo Ann Chabot, Attorney-Advisor, Office of the General Counsel, United
States Office of Personnel Management, of Washington, DC.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3029

                                CONCHITA R. ARARRO,

                                                       Petitioner,

                                               v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                       Respondent.


Petition for review of the Merit Systems Protection Board in SF0831080290-I-1.

                            __________________________

                              DECIDED: March 31, 2009
                            __________________________

Before MICHEL, Chief Judge, SCHALL and LINN, Circuit Judges.

PER CURIAM.

      Petitioner Conchita R. Ararro (“Ararro”) petitions for review of a final decision of

the Merit Systems Protection Board (“Board”) dismissing her appeal for lack of

jurisdiction. Ararro v. Office of Pers. Mgmt., No. SF-0831-08-0290-I-1 (M.S.P.B. June

17, 2008) (“Decision”), review denied Ararro v. Office of Pers. Mgmt., No. SF-0831-08-

0290-I-1 (M.S.P.B. Oct. 2, 2008). Because Ararro has failed to identify any basis for us

to overturn the Board’s decision, we affirm.

      On June 9, 2000, the Office of Personnel Management (“OPM”) denied Ararro’s

application for survivor annuity benefits based on her late husband’s federal service, on

the ground that her husband served under an appointment specifically excluded by
regulation from coverage under the Civil Service Retirement System. Ararro v. Office of

Pers. Mgmt., No. SE-0831-00-0301-I-1, slip op. at 7 (M.S.P.B. Oct. 10, 2000), review

denied Ararro v. Office Of Pers. Mgmt., No. SE-0831-00-0301-I-1 (M.S.P.B. May 10,

2001). The Board affirmed the denial in an initial decision, which became final when the

Board denied review. Id. at 2. Ararro did not seek further review of the Board’s final

decision. Decision at 2.

       More than six years later, Ararro wrote to OPM concerning possible Civil Service

Retirement System benefits. OPM responded in a letter dated January 16, 2008, which

stated in its entirety:

       Dear Ms. Ararro:

       This is in reply to your letter concerning possible benefits payable from the
       Civil Service Retirement System (CSRS).

       A review of our records shows that our final decision on this issue was
       sent to you on 06/09/00. On 05/10/01, the Merit Systems Protection
       Board (MSPB) affirmed our decision that you are not entitled to survivor
       annuity benefits from the CSRS.

       There is nothing further we can add.

Resp’t’s App. 38.

       Ararro filed an appeal to the Board referencing this letter. Decision at 1. The

Board dismissed the appeal for lack of jurisdiction, reasoning that OPM’s letter was not

a decision on the merits of Ararro’s entitlement to benefits, and consequently the letter

was not appealable to the Board. Id. at 4. Ararro petitions for review. We have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

       “Our scope of review in an appeal from a decision of the Board is limited.

Specifically, we must affirm the Board’s decision unless we find it to be arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; obtained


2009-3029                                     2
without procedures required by law, rule, or regulation having been followed; or

unsupported by substantial evidence.” Abell v. Dep’t of Navy, 343 F.3d 1378, 1382-83

(Fed. Cir. 2003) (citing 5 U.S.C. § 7703(c)).     “The petitioner bears the burden of

establishing error in the Board’s decision.” Harris v. Dep’t of Veterans Affairs, 142 F.3d

1463, 1467 (Fed. Cir. 1998).

      The Board’s jurisdiction is limited by statute and regulation. Subject to certain

exceptions not applicable to this case, “an administrative action or order affecting the

rights or interests of an individual . . . may be appealed to the Merit Systems Protection

Board under procedures prescribed by the Board.” 5 U.S.C. § 8347(d)(1). Actions

concerning Civil Service Retirement System benefits are governed by 5 C.F.R.

§ 831.110, which provides that “an individual . . . whose rights or interests under the

Civil Service Retirement System . . . are affected by a final decision of the

representative of the Associate Director for Compensation, Office of Personnel

Management, may request the Merit Systems Protection Board to review such decision

in accord with procedures prescribed by the Board” (emphasis added).

      OPM’s January 16, 2008 letter to Ararro was not a “final decision” concerning

Ararro’s entitlement to benefits. Rather, as the letter itself makes clear, OPM’s final

decision that Ararro was not entitled to Civil Service Retirement System benefits had

been made on June 9, 2000, and Ararro obtained Board review of that decision.

Because OPM’s January 16, 2008 letter was not a final decision, the Board properly

dismissed Ararro’s appeal for lack of jurisdiction. Because the remainder of Ararro’s

arguments on appeal concern the merits of her underlying claim—which are not before




2009-3029                                   3
us—we need not and do not address those arguments. We affirm the decision of the

Board.

                                    COSTS

         No costs.




2009-3029                              4